DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 10/5/2022 has been entered. Claims 1, 10, 13, 14, 19 and 21 are amended. Claims 28-31 are newly added. Claims 1-2, 4-14, 19-23 and 28-31 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke (US 2017/0135402), and further in view of Cameron (US 2016/0334847) and Matischek (US 2018/0020720).
Regarding claim 1, Zitzke discloses an electronic inhaler, comprising: 
a first antenna to couple with a removably-mounted liquid container antenna (via inherent antenna for wireless communication with container antenna, Para. 5); 
a contactless module configured to receive via the first antenna from an authentication circuit of the removably-mounted liquid container, a liquid container authentication signal (via challenge response authentication, Para. 5 and 28-34); and 
a processor configured to control an operational state of a heater, which is configured to vaporize a liquid of the removably-mounted liquid container, based on the liquid container authentication signal (via control electronics 14 authenticates liquid container based on results of challenge response authentication, Para. 4-5 and 34).
Zitzke fails to disclose the contactless module configured to transmit, via the first antenna, power to the authentication circuit of the removably mounted liquid container.
Cameron teaches power can be transmitted via an electrical connector or wireless coupling via inductive wireless connector (Para. 154).
From the teachings of Cameron, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke to include transmit, via the first antenna, power to the authentication circuit of the removably-mounted liquid container as power can be transmitted by wire or wirelessly.
The combination of Zitzke and Cameron fail to disclose a second antenna configured to couple with an external reader antenna.
Matischek teaches an electronic inhaler including a dedicated antenna to allow verification of a user’s age to allow use of the inhaler when the dedicated antenna is coupled with an external reader antenna (Para. 27-29, 35-37, 76).
According to KSR guidelines, combining known prior art elements to produce predictable results is considered obvious. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke and Cameron to include a second antenna configured to couple with an external reader antenna in order to prevent underage use of the inhaler, thereby improve safety.
Regarding claim 2, Zitzke discloses the processor is further configured to verify, based on the liquid container authentication signal, whether the removably-mounted liquid container is authorized for use with the electronic inhaler (Para. 4-5).
Regarding claim 4, Zitzke discloses wherein the contactless module is further configured to receive the liquid container authentication signal when the liquid container is mounted in the electronic inhaler (Para. 4-5).
Regarding claim 10, the combination of Zitzke, Cameron and Matischek discloses the claimed invention, wherein Matischek further teaches the contactless module is further configured to communicate with an external reader having the external reader antenna (via NFC wireless communication circuit 108 to communicate with external communication device, Para. 35).
Regarding claim 11, the combination of Zitzke, Cameron and Matischek discloses the claimed invention, wherein Matischek further teaches the external reader is a smartcard reader (via external communication device may be a contactless chip card, Para. 61-64).
Regarding claim 12, the combination of Zitzke, Cameron and Matischek discloses the claimed invention, wherein Matischek further teaches the external reader is an access system reader (via access to electronic cigarette 100 based on age verification via external communication device, Para. 76).
Regarding claims 13 and 14, Matischek teaches different electronic circuits can be made separate or integrated on another chip (via the wireless communication circuit 108 may be provided as an autonomously working circuit (e.g. provided by a wireless communication chip) or may be integrated into the processor 110 of the electronic cigarette 100, Para. 35 with emphasis on the last sentence).
Section V of MPEP 2144.04 states that making devices integral or separable are considered obvious to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke, Cameron, Matischek to include wherein the contactless module comprises a single-chip having both an authentication interface circuit to communicate with the authentication circuit of the removably-mounted liquid container via the first antenna, and a contactless interface to communicate with the external reader via the second antenna; and wherein the contactless module comprises a first chip having an authentication interface circuit to communicate with the authentication circuit of the removably-mounted liquid container via the first antenna, and a second chip having a contactless interface to communicate with the external reader via the second antenna as making the chip integrated or separate are both obvious in the field of electronics to one of ordinary skill in the art.

Claims 5-6, 19-20, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke in view of Cameron and Matischek, and further in view of Anderson (US 2005/0280705).
Regarding claims 5, 6, 19, 20, Zitzke, Matischek and Cameron fail to disclose the electronic inhaler further comprising: a fingerprint sensor circuit configured to sense a fingerprint and to transmit a fingerprint image signal based on the sensed fingerprint, wherein the processor is further configured to control the operational state of the heater based on the fingerprint image signal; and
verify based on the fingerprint image signal, whether an owner of the fingerprint is authorized to use the electronic inhaler or the liquid container.
Anderson teaches including a fingerprint sensor circuit in a portable device to authenticate a user before allowing use of the portable device (Para. 33).
From the teachings of Anderson, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke, Matischek and Cameron to include the limitations cited above in order to improve security and prevent misuse of the electronic inhaler by an unauthorized person.
Regarding claims 28 and 29, Matischek teaches different electronic circuits can be made separate or integrated on another chip (via the wireless communication circuit 108 may be provided as an autonomously working circuit (e.g. provided by a wireless communication chip) or may be integrated into the processor 110 of the electronic cigarette 100, Para. 35 with emphasis on the last sentence).
Section V of MPEP 2144.04 states that making devices integral or separable are considered obvious to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke, Cameron, Matischek and Anderson to include wherein the contactless module comprises a single-chip having both an authentication interface circuit to communicate with the authentication circuit of the removably-mounted liquid container via the first antenna, and a contactless interface to communicate with the external reader via the second antenna; and wherein the contactless module comprises a first chip having an authentication interface circuit to communicate with the authentication circuit of the removably-mounted liquid container via the first antenna, and a second chip having a contactless interface to communicate with the external reader via the second antenna as making the chip integrated or separate are both obvious in the field of electronics to one of ordinary skill in the art.

Claims 7-8, 21-22, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke and Cameron and Matischek, and further in view of Pasquero (US 2013/0215250).
Regarding claims 7-8, 21-22, Zitzke, Matischek and Cameron fail to disclose the electronic inhaler further comprising: 
a facial recognition sensor circuit configured to sense a facial characteristic and to transmit a facial image signal based on the sensed facial characteristic, wherein the processor is further configured to control the operational state of the heater based on the facial image signal, and
verify based on the facial image signal, whether an owner of the facial characteristic is authorized to use the electronic inhaler or the liquid container. 
Pasquero teaches including a facial recognition sensor circuit in a portable device to authenticate a user before allowing use of the portable device (Para. 45).
From the teachings of Pasquero, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke, Matischek and Cameron to include the limitations cited above in order to improve security and prevent misuse of the electronic inhaler by an unauthorized person.
Regarding claims 30 and 31, Matischek teaches different electronic circuits can be made separate or integrated on another chip (via the wireless communication circuit 108 may be provided as an autonomously working circuit (e.g. provided by a wireless communication chip) or may be integrated into the processor 110 of the electronic cigarette 100, Para. 35 with emphasis on the last sentence).
Section V of MPEP 2144.04 states that making devices integral or separable are considered obvious to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke, Cameron, Matischek and Anderson to include wherein the contactless module comprises a single-chip having both an authentication interface circuit to communicate with the authentication circuit of the removably-mounted liquid container via the first antenna, and a contactless interface to communicate with the external reader via the second antenna; and wherein the contactless module comprises a first chip having an authentication interface circuit to communicate with the authentication circuit of the removably-mounted liquid container via the first antenna, and a second chip having a contactless interface to communicate with the external reader via the second antenna as making the chip integrated or separate are both obvious in the field of electronics to one of ordinary skill in the art.

Claim 9, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke, and further in view of Cameron, Matischek, Pasquero and Lee (US 2015/0186017).
Regarding claim 9, 23, Zitzke, Cameron, Matischek and Pasquero fail to disclose the facial characteristic is an ocular characteristic.
Lee teaches facial recognition to unlock a device can be configured to include ocular characteristics (Para. 5).
From the teachings of Lee, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke, Cameron, Matischek and Pasquero to include the facial characteristic is an ocular characteristic as simple substitution for one authentication technology to another authentication technology is considered obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection relies on a new reference (Matischek) not presented before.
Conclusion                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689